Rosenblatt and Ritter, JJ.,
concur in part and vote to dismiss the appeals from the intermediate orders (see, Matter of Aho, 39 NY2d 241, 248), and dissent in part and vote to affirm the judgment appealed from, with the following memorandum: We dissent. The record before us does not demonstrate a justifiable excuse for the plaintiff’s failure to comply with the defendant’s 90-day Notice. The court ordered compliance by a particular date, and the plaintiff failed to comply. Three months later, after the deadline passed, the court again admonished the plaintiff as to the obligation to comply with the demand but the plaintiff did not do so. We would affirm the judgment of Supreme Court which dismissed the action. We think it unwise and unwarranted to assail that judgment, which constituted neither an abuse nor an improvident exercise of discretion. A modification of the judgment, under these facts, tends to undermine the standards that trial courts must set in regulating their calendars, in assuring compliance with their orders, and in establishing clear criteria and credibility, by which parties may, in fairness, be guided.
Issue was joined in early October of 1983. Three and one-half years later, in April of 1987, examinations before trial *552were completed. Thirteen months later, on or about May 6, 1988, the plaintiff received the defendant’s demand to serve and file a Certificate of Readiness. At a conference on May 13, 1988, Justice Patsalos directed the plaintiff to serve and file a Certificate of Readiness. Considering the age of the case, the court could have ordered it sooner, but it granted the plaintiff six weeks to do so, until July 31, 1988. The plaintiff, however, although concededly aware of the order, did not comply, and did not in any way seek to be relieved of its effect. Instead, on June 7, 1988, the plaintiff served the defendant with a supplemental bill of particulars pertaining to certain injuries that the plaintiff sustained September 27, 1987, four years after joinder of issue. The defendant promptly rejected the document, obviously relying on its 90-day demand and the extant order by which the court had directed the plaintiff to serve and file a Certificate of Readiness by July 31, 1988. Rather than proceed apace, and either serve and file the Certificate of Readiness, or seek relief from the order directing that it be done, the plaintiff waited six more weeks. With only six days remaining for the court-imposed deadline to serve and file the Certificate of Readiness, the plaintiff, instead of complying with the order, moved for leave to file the supplemental bill of particulars. The court denied the motion by order dated August 23, 1988, from which the plaintiff took no appeal. This denial was well within the discretion of the court, considering that this was a 1983 case in which the plaintiff waited almost 10 months after sustaining the new injuries to supply additional particulars, four years after issue had been joined. Moreover, in January of 1988, the defendant had conducted a physical examination of the plaintiff. Engaging in additional discovery just days before the cutoff date does not satisfy the requirements of CPLR 3216 (see, Slocum v Board of Educ., 124 AD2d 269; Sedito v Moskow, 106 AD2d 564).
In its decision and order denying the plaintiff’s motion, the court expressly pointed out that the plaintiff was in dereliction of the 90-day period, which had expired. Having been admonished, it was incumbent on the plaintiff at that point to comply immediately with the demand and order. The plaintiff, however, not only allowed the time to expire, but once again did nothing to act on the court’s admonition, or move to vacate the 90-day notice or ask the court to extend it (see, Meth v Maimonides Med. Center, 99 AD2d 799; Carte v Segall, 134 AD2d 397).
Under these circumstances, the majority’s acceptance of the plaintiff’s claim of "inattention” or distraction due to the *553plaintiffs attorney’s personal loss is unpersuasive. In the face of an explicit order and reaffirmation of that order, we are unable to agree with the majority’s premise. We note that the death of the mother of one of the plaintiffs attorneys, which occurred on May 29, 1988, two months before the 90-day deadline elapsed, and four months before the original motion to dismiss, did not prevent the plaintiffs attorneys from engaging in additional discovery, while ignoring both the court’s directive and the 90-day demand. We also note that where, as here, there were "associate counsel available” (Prezio v Milanese, 40 AD2d 910), the failure of compliance did not rise to the level of a "satisfactory excuse” (Prezio v Milanese, supra; see, Borgia v Interboro Gen. Hosp., 59 NY2d 802; Wilson v Levinson, 114 AD2d 502).
We reiterate that a trial court, particularly during times of the most dire congestion, must be able to impose reasonable directives on parties, and has every right to expect that those directives will be followed. If they may be ignored, the fair administration of justice is hampered by injecting uncertainty and unevenness.
We would affirm the judgment, because in our view the Supreme Court did not improvidently exercise its discretion in granting the motion to dismiss (see, Balancio v American Opt. Corp., 111 AD2d 202, affd 66 NY2d 750; Wilson v Levinson, 114 AD2d 502, supra).